The Attorney                  General of Texas
                                            June          21,    1979
MARK WHITE
Attorney General

                   Honorable Bob Bullock                                Opinion No. m-2   6
                   Comptroller of Public Accounts
                    LBJ State Office Building                           Re: Eligibility standards for the
                   ,Austin, Texas 787’74                                tax exemption provided disabled
                                                                        persons by article     VIII, section
                                                                        l-b(b) of the Texas Constitution.

                   Dear Mr. Bullock:

                          You ask two questions about the language in article VIII, section l-b(b)
                   of the Texas Constitution which authorizes ad valorem tax exemptions for
                   disabled persons. The governing body of certain political subdivisions may
                   provide a tax exemption on the homesteads of persons

                               who are under a disability for purposes of payment of
                               disability insurance benefits under Federal Old-Age,
                               Survivors,     and   Disability   Insurance   or   its
                               successor. . . .

                   Tex. Const. art. VlR, g l-b(b).

                         You first ask:

                               Does the exemption include persons eligible under
                               both the Federal Old-Age, Survivors, and Disability
                               Insurance   program    [42 U.S.C. SS 401-4313 and
                               Supplemental Security Income program’s Aid to the
                               Blind and Aid to the Totally and Permanently
                               Disabled 142 U.S.C. SS 1381-1383~1.

                   The definitions of Visability” provided in the statutes establishing these two
                   programs differ slightly.     Compare 42 U.S.C. S 423(d)(1) with 42 U.S.C.
                   S 1382&(3XA), (B). We believe the language of article VIII, section l-b(b)
                   of the Constitution clearly adopts the definition of disability included in the
                   present Federal Old-Age, Survivors, and Disability Insurance Benefits
                   legislation or future versions of it.

                         You next ask:



                                                     p.     79
                                             .       .


Honorable Bob Bullock      -   Page Two    (Mw-2 6 1



            Must individuals actually be receiving            benefits    under   either
            program to be eligible for the exemptions?

       In our opinion, article VIII, section l-b(b) does not require that the disabled individual
actually receive benefits under the Old Age and Survivors Insurance provisions.                  A
recipient of benefits under the federal act must fulfill requirements             in addition to
disability.   He must be insured, must be under sixty-five, and must have applied for
disability insurance benefits.     42 U.S.C. S 423(a)(l). Article WI, section l-b(b) does not
incorporate these additional requirements.       It in fact permits a taxpayer who is over sixty-
five to receive the disability exemption provided he does not also receive an exemption
for persons over sixty-five:

            An eligible disabled person who is sixty-five (65) years of age or
            older may not receive both exemptions from the same political
            subdivision in the same year but may choose either if the
            subdivision has adopted both.

Tex. Const. art. VIII, S l-b(b).   Article VII!, section l-b refers several times to tax
exemptions for disabled~ persons.       We believe this constitutional  provision merely
incorporates the definition of disability found in the Old Age and Survivors Act or its
successor as a means of determining who is disabled for purposes of receiving the
permissive homestead tax exemption.

                                        SUMMARY

            The residence homestead tax exemption authorized by article VIII,
            section l-b(b) of the Texas Constitution may be provided persons
            who are under a disability as defined by the Federal Old Age,
            Survivors, and Disability Insurance Act or its successors.      The
            disabled taxpayer need not receive benefits under the federal act in
            order to qualify for the homestead tax exemption.

                                                  Very truly yours,      /I



                                                  MARK     WHITE
                                                  Attorney General of Texas
JOHN W. FAINTER, JR.
First Ass&ant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General


                                             p.     80
                                         a        -



Honorable Bob Bullock   -   Page Three        (MN-26)



APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Susan Garrison
Rick Gilpin
Myra McDaniel
William G Reid




                                             p.   81